Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant’s amendment filed July 29, 2022 in reply to the First Office Action on the Merits mailed March 30, 2022. Claims 1, 6, and 11 have been amended; claims 12 and 13 have been canceled; and no claims have been newly added. Claims 17-47 have been withdrawn. Claims 1-11 and 14-16 are currently under examination in the application. 
Withdrawal of Prior Claim Rejections - 35 USC § 112(b)
Claims 12 and 13 have been canceled; and claims 6 and 11 have been satisfactorily amended. Therefore, the 35 USC 112(b) rejection presented in the First Office Action on the Merits mailed March 30, 2022 is hereby withdrawn.
Withdrawal of Prior Claim Rejections - Obviousness-Type Double Patenting
A terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) has been timely-filed with respect to U.S. Patent Nos. 11,077,067 and 11,166,919, and signed in compliance with 37 CFR 1.321(b). Therefore, the Obviousness-Type Double Patenting rejections presented in the First Office Action on the Merits mailed March 30, 2022 are hereby withdrawn.
Abstract
The abstract of the disclosure, as now amended, is objected to because of the following:
1. The phrase “for minimizing aeration a pharmaceutical suspension” is in improper English grammatical form. Applicant is advised that a proper fix would be the phrase “for minimizing the aeration of a pharmaceutical suspension”. 
2. The abstract should be a concise summary of the key technical aspects of the invention which are new to the art to which the invention pertains. If the invention pertains to a composition, the abstract should recite the key requisite ingredients. If the invention pertains to a method, the abstract should recite the key requisite active steps. 
3. Pharmaceutical compositions comprising e.g. terpenes are nothing new. Further, at the very least, the key requisite ingredients of Applicant’s composition appear to be a matrix former, a structure former, an anti-aerating agent, and a solvent, which should all be listed in the abstract. 
4. Applicant introduces a “method for preparing a pharmaceutical composition”, but does not recite the key requisite active steps. 
5.  The abstract should not refer to purported merits or speculative applications of the invention, and should not compare the invention with the prior art (e.g. “more accurate dosage weights”). 
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 14, which depends from claim 1, stipulates in a wherein clause that “the matrix solution/suspension or pharmaceutical suspension comprises from 0.1-1.5% w/w anti-aerating agent”. Claim 1, however, specifically requires that the matrix solution/suspension comprises from 0.1-1.5% w/w anti-aerating agent. Claim 14, therefore, is broader in scope than claim 1 from which it depends. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sawa (U.S. Patent Application Pub. No. 2003/0195179), in view of Fredrickson et al. (U.S. Patent Application Pub. No. 2004/0170686) and Hollstein et al. (U.S. Patent Application Pub. No. 2003/0185096).
Applicant Claims
Applicant’s elected subject matter is directed to a method of making a pharmaceutical composition comprising i) providing a “matrix solution/suspension” comprising a “matrix former”, a “structure former”, a terpene (i.e. “an anti-aerating agent”), xanthan gum (i.e. “a viscosity modifier), and a solvent, ii) mixing a plurality of hydrophobic particles and the “matrix solution/suspension” to form a pharmaceutical suspension via e.g. in-line mixing, and iii) dosing the pharmaceutical suspension into blister packs; wherein the hydrophobic particles comprise coated anti-inflammatory active ingredient (API), and wherein the “matrix former”, “structure former”, and terpene are present in the amounts of 2-5 wt%, 1-5 wt% and 0.1-1.5 wt%, respectively. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Sawa discloses a pharmaceutical suspension and a method of making the same, the pharmaceutical suspension comprising e.g. active pharmaceutical particles; polyvinylpyrrolidone (i.e. a “matrix former”); a water-soluble anionic polysaccharide, which can be e.g. xanthan gum (i.e. a “viscosity modifier”); simple syrup (i.e. well understood in the art to be half sugar and half water; i.e. the sugar being a “structure former” or “bulking agent”); bitter tincture (i.e. as a flavoring agent, which contains limonene and other terpenes, i.e. “anti-aerating agent”, see below for further details), and water (i.e. a solvent); wherein the active pharmaceutical particles can comprise e.g. a steroidal anti-inflammatory agent, and wherein the polyvinylpyrrolidone (i.e. “matrix former”) and the sugar (i.e. “structure former”) can be present in the amounts of 0.1-5 wt% and 4.4 wt%, respectively, and wherein the pharmaceutical suspension is made by mixing the polyvinylpyrrolidone (i.e. “matrix former”), the simple syrup (i.e. “structure former”), the anionic polysaccharide (e.g. xanthan gum, i.e. “viscosity modifier”) and water to form a solution, and then mixing the active particles and bitter tincture (i.e. terpenes, i.e. “anti-aerating agent”) with the solution to form the homogeneous pharmaceutical suspension (abstract; paragraphs 0001, 0007-0015, 0020, 0021, 0033, 0040, 0048-0050; Example 8). 
Fredrickson et al. disclose that pharmaceutical suspensions advantageously contain drug particles with a hydrophobic coating for taste masking, and that the said coated drug particles in a suspension vehicle comprising e.g. xanthan gum, sugars, and flavoring agents stay in stable, homogeneous suspension for an extended period of time, without sedimentation or floating, even in the presence of air, and are thus suitable as a multidose formulation from which consistent doses can be dispensed over time (abstract; paragraphs 0002, 0024-0026, 0029, 0049, 0080, 0084, -0086, 0089, 0092). 
Hollstein et al. disclose a dispensing apparatus that includes a mixing device to mix e.g. a liquid suspension and dispense specific quantities or doses of the liquid suspension into blisters (abstract; paragraphs 0002, 0005-0007, 0027, 0032, 0035, 0039).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Sawa does not explicitly disclose that the active particles comprise a hydrophobic coating, and that the pharmaceutical suspension is dosed into blister packs. These deficiencies are cured by the teachings of Fredrickson et al. and Hollstein et al.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Sawa, Fredrickson et al., and Hollstein et al., outlined supra, to devise Applicant’s presently claimed method. 
Sawa discloses a pharmaceutical suspension and a method of making the same, the pharmaceutical suspension comprising e.g. active steroid anti-inflammatory particles; polyvinylpyrrolidone (i.e. a “matrix former”), sugar (i.e. a “structure former” or “bulking agent”), xanthan gum (i.e. a “viscosity modifier”), bitter tincture (i.e. as a flavoring agent, which contains limonene and other terpenes), and water (i.e. a solvent); wherein the pharmaceutical suspension is made by mixing the polyvinylpyrrolidone, sugar, xanthan gum, and water to form a solution, and then mixing the active particles and bitter tincture with the solution to form the homogeneous pharmaceutical suspension. Since Fredrickson et al. disclose that pharmaceutical suspensions advantageously contain drug particles with a hydrophobic coating for taste masking, and that the said coated drug particles in a suspension vehicle comprising e.g. sugars, xanthan gum, and flavoring agents stay in stable, homogeneous suspension for an extended period of time, without sedimentation or floating, even in the presence of air, and are thus suitable as a multidose formulation from which consistent doses of homogenous suspension can be dispensed over time; and since Hollstein et al. disclose a dispensing apparatus that includes a mixing device to mix e.g. a liquid suspension and dispense specific quantities or doses of the liquid suspension into blisters while maintaining the homogeneity of the suspension; one of ordinary skill in the art would thus be motivated to modify the Sawa suspension by including a hydrophobic coating on the active steroid drug particles for taste-masking, and to dispense doses of the pharmaceutical suspension into blister packs, with the reasonable expectation that the resulting method will produce a stable, homogeneous pharmaceutical suspension for an extended period of time that can be dispensed into blisters at consistent doses while maintaining the homogeneity of the suspension even in the presence of air. 
Sawa’s flavoring agent “bitter tincture” would be understood by one of ordinary skill in the art to comprise bitter orange essential oil extract in ethanol. Bitter orange essential oil contains 7 primary terpenes. Limonene, one of these primary terpenes, accounts for about 95% of the weight of the bitter oil essential oil (see Deterre et al. J Essential Oil Res. 2014; 26(4): 254-262). A bitter orange tincture contains e.g. about 66% ethanol (see Anonymous. JML [online]; 2014; downloaded from <URL https:jmloveridge.com/wp-content/uploads/2018/06/Orange-Tincture-Version-06.pdf>). Sawa, in example 8, provides that an oral suspension contains 2 mL of bitter tincture per 100 mL of suspension. From Deterre et al. and Anonymous, one of ordinary skill in the art would understand the bitter tincture to comprise about 34% bitter orange oil extract and about 66% ethanol. As noted, supra, the bitter orange extract is primarily (i.e. about 95%) limonene, together with other terpenes. So, one of ordinary skill in the art would understand that about 34% of the 2 mL of bitter tincture is terpene compounds, primarily limonene. Therefore, the Sawa oral suspension in example 8 can be said to contain about 0.7 wt% terpenes, which is squarely within the 0.1-1.5 wt% range claimed.
Sawa, also in example 8, discloses that the oral suspension contains 8 mL of “simple syrup”. As noted, supra, one of ordinary skill in the art would generally understand “simple syrup” to be composed of sugar (i.e. sucrose) and water, and in particular one part sugar to one part water (e.g. 1 cup of sugar to one cup of water). In Sawa’s example 8, there is 8 mL of “simple sugar”, so one of ordinary skill in the art would understand this to mean 4 mL sucrose to 4 mL water. The density of sucrose is 1.1 g/mL, and thus the oral suspension contains 4.4 g sucrose per 100 mL of oral suspension, or 4.4 wt% sugar. Applicant essentially defines the requisite “structure former” element in the claims as being sugar, and this element is present in the amount of e.g. 1-5 wt%. Hence, Sawa’s suigar content of 4.4 wt% in the oral suspension of example 8 satisfies this limitation. 
Hollstein et al. do not explicitly disclose that the mixing occurs at a temperature of 15-20 degrees Celsius. Indeed, Hollstein et al. are completely silent on any requisite temperature, and thus one of ordinary skill in the art would understand that the mixing and dispensing process occurs at normal “room temperature”, which of course is about 15-20 degrees Celsius. 
Fredrickson et al. disclose that the microencapsulation of active (e.g. linezolid) is based on the method discloses in WO 01/52848, which is incorporated by reference (see Example 1). WO 01/52848 discloses coating linezolid crystal particles with coating materials, wherein the coating materials represent 30-60 wt% based on the total weight of the coated particle. Hence, the active represents about 40-70 wt% of the total weight of the coated particle, well within the 30-90 wt% claimed. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that “the Examiner is clearly misinterpreting the claim language”, that “the claim requires 0.1-1.5 wt% anti-aerating agent, not 0.1-1.5 wt% limonene”, that “Sawa teaches 2mL bitter tincture (cited as the anti-aerating agent) in a 100mL suspension, or 2 wt%” which is “outside the claimed range”. 
The Examiner, however, would like to point out the following:
1. First, the Examiner is not misinterpreting the claims at all. Rather, Applicant appears to be misinterpreting the prior art rejection. 
2. From Applicant’s specification, it is clear that by “anti-aerating agent” is meant terpenes and terpinol. More specifically, by “terpenes” Applicant does not mean any and all known terpenes, but rather only certain terpenes, including e.g. limonene, carvone, humulene, taxadiene, and squalene, that function as “anti-aerating agents”. It is also crystal clear from Applicant’s specification that ethanol is not an “anti-aerating agent” in the context of Applicant’s invention. 
3. Neither the specification nor the claims provide that “bitter tincture” itself, as a whole, is an anti-aerating agent. The prior art rejection is not based on bitter tincture itself, as a whole, being the anti-aerating agent. On the contrary, as discussed in the prior art rejection, bitter tincture is composed of about 34 wt% bitter orange essential oil extract and about 66 wt% ethanol. As noted, supra, in the prior art rejection, bitter orange essential oil contains 7 primary terpenes. Limonene, one of these primary terpenes, accounts for about 95% of the weight of the bitter oil essential oil. Sawa, in example 8, provides for 2 mL of bitter tincture per 100 mL of suspension, as Applicant has noted. Again, bitter tincture is 66 wt% ethanol, and this ethanol component is clearly not an anti-aerating agent in the context of the present invention. So, one of ordinary skill in the art would understand that about 34% of the 2 mL of bitter tincture is terpene compounds, primarily limonene. Therefore, the Sawa oral suspension in example 8 can be said to contain about 0.7 wt% terpenes, which are the actual “anti-aerating agents”, which amount includes all 7 terpenes, not just limonene, and which amount is squarely within the 0.1-1.5 wt% range claimed for “anti-aerating agents”. Even assuming, arguendo, that the anti-aerating agent is limited to limonene only, the amount of limonene would thus be 95 wt% of 0.7 wt%, or about 0.67 wt% limonene, which is also squarely within the claimed range of 0.1-1.5 wt% anti-aerating agent. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617